            Case: 18-72714, 11/08/2018, ID: 11081610, DktEntry: 7, Page 1 of 1



                      UNITED STATES COURT OF APPEALS                      FILED
                                FOR THE NINTH CIRCUIT                      NOV 8 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
In re: FREDERICK H. SHULL, Jr.                    No.   18-72714
______________________________
                                                  D.C. No.
FREDERICK H. SHULL, Jr.,                          2:18-cv-01690-RFB-NJK
                                                  District of Nevada,
                  Petitioner,                     Las Vegas

 v.                                               ORDER

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

                  Respondent,

U.S. DEPARTMENT OF EDUCATION; et
al.,

                  Real Parties in Interest.

Before: SILVERMAN, NGUYEN, and OWENS, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of

this court by means of the extraordinary remedy of mandamus. See Bauman v.

U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the petition is denied.

      All other pending motions are denied as moot.

      No further filings will be entertained in this closed case.

      DENIED.




IHP/MOATT
